852 F.2d 565Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Arthur S. CURTIS, Plaintiff-Appellant,andTelecommunications and Telephone Association, Inc., anon-profit association federally chartered, Plaintiff,v.BOWEN, Sec., Defendant-Appellee.
No. 88-2001.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 26, 1988.Decided:  July 20, 1988.

Arthur S. Curtis, appellant pro se.
Paula Pugh Newett (Office of the United States Attorney);  Stanley Ericsson (U.S. Department of Health & Human Services), for appellee.
Before WIDENER, SPROUSE and WILKINSON, Circuit Judges.
PER CURIAM:


1
Arthur S. Curtis appeals from the district court's order dismissing his action for the reinstatement of Social Security medical and retirement benefits on the ground that Curtis has not yet exhausted his administrative remedies as required by 42 U.S.C. Sec. 405(g) and (h).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Curtis v. Bowen, C/A No. 87-565-A (E.D.Va. Oct. 30, 1987).  Curtis' motion for partial summary judgment is denied.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.